DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the non-descript boxes of Fig. 10 must be provided with appropriate text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGonigle et al. (McGonigle: Pub. No. 2009/0326349).
Regarding claim 18, McGonigle discloses a computer-implemented method (par. 0051) for contact photoplethysmography (pars. 0004, 0022), abbreviated contact PPG, comprising: obtaining during a time interval (inherent exposure time necessary to capture an image) plural PPG signals for respective sub-regions of a lens or video frame (PPG signals obtained from each element of a CCD sensor array for respective sub-regions of a lens or video frame; par. 0039), each sub-region of said sub-regions covering multiple pixels (CCDs inherently contain grids of pixels represented by MOS capacitors); and combining said plural PPG signals to thereby obtain a multi-region PPG signal (par. 0076).
Regarding claim 19, McGonigle discloses processing of PPG signals to determine consistent parts (i.e., good quality segments) of the PPG in order to eliminate or lessen the effect of noise in the signal (par. 0077, 0078).  McGonigle compares the signal peaks to a consistency metric (i.e. threshold; pars. 0084-0086; Fig. 7A).  Only signals meeting the threshold are further processed, effectively removing bad quality/inconsistent segments from the PPG signal (par. 0090).
Regarding claims 32-34, the computer implemented method of McGonigle inherently requires computer-executable instructions when the program is run on a computer (see par. 0051); a computer readable storage medium (see par. 0051); and a data processing system for carrying out the method (see Figs. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGonigle in view of Ochs et al. (Ochs: Pub. No. 2011/0004069).
Regarding claim 21, McGonigle discloses the use of wavelet transforming the PPG signal to obtain a wavelet transformed PPG (see par. 0057+).  McGonigle further discloses that it is advantageous to distinguish consistent parts of the PPG (i.e., low noise) from inconsistent parts (i.e., high noise) prior to further calculations (see for example par. 0078).  McGonigle does not discuss using a neural network to identify good quality segments and bad quality segments.  Ochs, however, in a substantially similar system (note Figs. 1 and 2 of both inventions), discloses that neural networks for noise assessment may be utilized (par. 0110).  The use of neural networks to detect characteristics of signals is well-known and widely used in the art as a means to more accurately and efficiently refine the signal processing.  Any artisan desiring to provide a more efficient and accurate assessment of noise in the method of McGonigle would have considered the use of a neural network to be an obvious matter of design.
Allowable Subject Matter
Claims 20 and 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contrary to the European Search Report findings, the Karlen reference cited therein does not appear to obtain plural PPG signals for respective sub-regions (note plural) of a lens or video frame, and does not combine said plural PPG signals to thereby obtain a multi-region PPG signal.  Karlen obtains plural PPG signals for a sub-region of a lens or video frame (i.e., the singular ROI).  Any suggestion to combine plural PPG signals would result in a single-region PPG signal covering the ROI.  The applicant places importance on this distinction in that it allows one to optimize the PPG signal in terms of accuracy and reliability as it dynamically combines the best of colors with the best of sub-regions while eliminating all PPE signal portions of poor quality (par. 41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 9, 2022